UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 16-6453


JAMAL A. AZEEZ,

                  Petitioner - Appellant,

          v.

STATE OF WEST VIRGINIA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:15-cv-15225)


Submitted:   August 31, 2016                   Decided:    September 6, 2016


Before TRAXLER     and   WYNN,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamal A. Azeez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamal A. Azeez appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his

petition for a writ of error coram nobis.                   We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the   reasons    stated      by   the    district    court.        Azeez   v.    West

Virginia, No. 5:15-cv-15225 (S.D. W. Va. March 18, 2016).                          We

dispense   with       oral    argument     because        the    facts   and    legal

contentions     are   adequately        presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2